[logo.jpg]

--------------------------------------------------------------------------------

10172 Linn Station Road
Louisville, Kentucky 40223






 

  December 31, 2009

 
                         




To the Audit Committee of the Board of Directors of NTS Mortgage Income Fund
(the “Audit Committee”):


NTS Development Company and Residential Management Company (collectively
referred to herein as “NTS”) agree to defer amounts owed to them by the NTS
Mortgage Income Fund or its subsidiaries (the “Fund”) as of December 31, 2009,
and to permit any such amounts to accrue from the date of this agreement through
March 31, 2010, other than as permitted by cash flows of the Fund.  As of
December 31, 2009, the Fund owed $4,441,567 to NTS and their affiliates.


NTS further agrees to advance to the Fund such monies as are reasonably
necessary to cover any shortfalls for expenses incurred between December 31,
2009 and March 31, 2010, and for those expenses provided for in the Fund’s 2010
Budget as approved by the Fund’s Board of Directors through March 31,
2010.  Unless NTS otherwise agrees, any such advances shall exclude any
principal repayments on the mortgage note owed by the Fund to National City
Bank.


The terms of any deferrals or advances from NTS will be presented to the Audit
Committee for prior approval and may be documented through a promissory note or
notes from the Fund to NTS or their affiliates which shall mature on March 31,
2010.  Any amounts so deferred or advanced by NTS shall accrue interest at the
same rate as the NTS cost of funds rate which is currently 5.34%.


NTS has the financial ability to allow such deferrals and advances and will
provide evidence of such upon reasonable request of the Audit Committee.
 
 

      /s/ J.D. Nichols   
J.D. Nichols
Chairman of NTS Development Company
and Residential Management Company
      /s/ Brian F. Lavin   
Brian F. Lavin
President of NTS Development Company
and Residential Management Company


